————Ooo

  
  
 

“USDC SDNY
5OCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT {oc Hy 2
SOUTHERN DISTRICT OF NEW YORK | DATE FILED:_* Tp. 7 eyo. 208

 

x oe
JAMES LASTRA, 6-cv-3088 (JGK) (RWL)

Plaintiff, ; ORDER
- against -
CITY OF NEWYORK, et al.,

Defendants. :
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

On February 21, 2020, Defendants find a motion to compel certain discovery from
Plaintiff James Lastra. (Dkt. 187.) Plaintiff is directed to respond to Defendants’ motion
no later than March 2, 2020.

SO ORDERED.

lve

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

 

Dated: February 24, 2020
New York, New York

Copies transmitted to all counsel of record and mailed to:
James Lastra

2241 Lafayette Avenue
Bronx, New York 10473
